Citation Nr: 1648287	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to special monthly compensation based on loss of use of the right foot.

3.  Entitlement to an extension of a temporary total rating under 38 C.F.R § 4.30 for a right ankle disability following a February 2014 right ankle arthroplasty beyond April 1, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision which granted service connection for recurrent right ankle strain residuals and assigned an initial 0 percent rating.  A July 2009 rating decision increased the initial rating to 10 percent.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An October 2014 rating decision granted a temporary total rating under 38 C.F.R. § 4.30 for a right ankle disability for a period of convalescence following a February 2014 right ankle arthroplasty surgery from February 19, 2014, to March 31, 2014.  In October 2014, the Board remanded the issue of an increased rating for a right ankle disability for additional development.  A January 2015 rating decision denied the extension of the temporary total rating beyond April 1, 2014, following a right ankle surgery.  In December 2015 the Veteran submitted a notice of disagreement.

Two separate statements of the case were issued on April 23, 2016, for the issues of entitlement to service connection for a low back disability, and entitlement to increased ratings for hearing loss and a psychiatric disability.  The initial decision for both of those disabilities happened more than one year prior to the issuance of the statement of the case.  On June 30, 2016, VA received two VA Forms 9, Appeal to Board of Veterans' Appeals, attempting to perfect appeals as to those issues.  However, the a substantive appeal must be filed within 60 days of the issuance of the statement of the case, or within one year of the issuance of the decision being appealed.  38 C.F.R. § 20.302 (2016).  The Board finds that the June 30, 2016, substantive appeals were not timely as they were received more than 60 days following issuance of the statement of the case.  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (a) (2016).  A notice of disagreement postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. § 20.305(a) (2016).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2016).  However, the Board notes that the attempted substantive appeals were received by fax.  Thus, the Board finds that a presumed postmark date is not appropriate.  Even if a presumed postmark date five days prior to receipt were applied, the attempted substantive appeal would still be untimely.  Therefore, the Board finds that those issues are not on appeal.

The issue of an extension of a temporary total rating is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

1.  The Veteran's right ankle disability has been shown to manifest in functional loss of the right foot; a marked limited motion with plantar flexion to 20 degrees and dorsiflexion to 10 degrees with pain, lack of endurance or incoordination; and one painful dorsal scar from arthroplasty surgery on the right ankle.

2.  The Veteran has loss of use of the right foot and the evidence supports the conclusion that it is as likely as not that he would be equally well served by amputation with prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(2), 3.350, 4.40, 4.45, 4.7, 4.71a, 4.68, 4.118, Diagnostic Code 5165, 5271, 5284, 7804 (2016).

2.  The criteria for entitlement to special monthly compensation for loss of use of the right foot have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher rating for a right ankle disability.  The Veteran asserts that the pain caused by the right ankle disability has also limited the use of his right foot.  The Veteran also contends that there is a painful scar on the right ankle as a result of the February 2014 right ankle surgery.

Disability ratings are determined by the application of the Schedule for Rating Disabilities which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

The Veteran's right ankle disability has been assigned a 10 percent rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Moderate limitation of motion of the ankle warrants a 10 percent disability rating and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).  The terms slight, moderate, and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2016).

Diagnostic Code 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  A 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful.  A 30 percent disability rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, an additional 10 percent should be added to the rating based on the total number of unstable or painful scars.  Scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic 7804 (2016).

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2016).  Amputation at a level lower than the knee, which would permit a prosthesis controlled by natural knee action, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2016).  Therefore, in accordance with the amputation rule, the combined rating for disabilities affecting the right lower leg cannot exceed a rating of 40 percent.  38 C.F.R. § 4.68 (2016).

The Veteran's entire history is reviewed when making disability ratings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Rating the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.   38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran stated that he developed pain and weakness of the right ankle marching with his unit while on active duty.  Over time, the pain progressed until he was diagnosed as having early arthritis of the right ankle.  In February 2014, he underwent right ankle arthroplasty repair.  Following the surgery, the Veteran stated that he still experienced pain with standing and sitting.  During standing or walking the Veteran asserted that he experiences flare-ups that are very painful.  In September 2015, a VA examiner recommended another ankle procedure, but ultimately decided nothing more could be done to alleviate the right ankle pain.

During multiple examinations between 2009 and 2014 the Veteran stated that his right ankle pain occurred daily, and on a scale of 1 to 10 the pain was around 8 or 9.  He described the pain as sharp and 10/10 at its worst, especially during a flare-up.  The Veteran stated that he tried various medications such as Aleve and gabapentin with minimal relief.  His pain limited walking to about a block before experiencing pain.  He could only stand for about 15 minutes before having to sit down.  He had about 10 to 12 incapacitating episodes where he was in so much pain that he could not walk without a walker.

In a November 2008 VA orthopedic examination, the examiner noted that there was no ligament instability.  Valgus/varus strain was negative.  There was no warmth, synovial swelling, or effusion.  On range of motion testing, there was pain with no fatigue, weakness, lack of endurance, or incoordination on the right only.  The Veteran reported that his condition affected his activities of daily living, his recreational actives, and his driving ability due to pain in the ankle.  Physical examination of the right ankle found dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no additional loss of motion with repetitive testing.  The Veteran was diagnosed with recurrent right ankle strain.  

In a July 2015 VA examination, the examiner noted that the Veteran had an abnormal or outside of normal range of motion of the right ankle due to pain resulting in functional loss.  Physical examination found dorsiflexion to 10 degrees and plantar flexion to 20 degrees with no additional loss of motion with repetitive testing.  The Veteran reported pain with standing and that he had to use a wheelchair and a cane regularly.

In July 2016, a VA examination found that the Veteran fell at the end of June and hit his head, shoulders, and back in a sunken bathtub as a result of the right ankle which caused him excessive pain.   The Veteran described that the ankle buckled which caused him to trip frequently.  

A October 2016 VA examination noted that the surgery performed did not help or alleviate the service-connected right ankle problem.  The examiner also stated that it was questionable whether any further surgery short of amputation would help reduce the pain.

The Board finds that the Veteran's right ankle disability is manifested by marked limited motion.  The July 2015 examination indicated limited dorsiflexion, at 10 degrees, and limited plantar flexion, at 20 degrees.  The standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  The Veteran described additional loss of function of the right foot due to pain, problems with weight bearing, and flare-ups involving the ankle which caused him to use a cane or wheelchair.  The Board notes that the examination and the Veteran's testimony indicate that the limitations resulted in functional loss that more nearly approximates a marked limitation of ankle motion.   

The Veteran's treatment records do not indicate any ankyloses, malunion, or astragalectomy.  The VA examiner in July 2015 specifically noted no malunion of the calcaneus or talus.  Therefore, the remaining diagnostic codes are not applicable to the Veteran's disability.  38 C.F.R. § 4.71a (2016).

Based on the above evidence the Board finds that the rating criteria for a 20 percent rating for right ankle strain residuals with degenerative changes is met for the entire appellate period.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

The Veteran has complained about a painful scar from the February 2014 right ankle surgery.  In a July 2016 VA examination, the examiner, when reporting on the Veteran's right ankle, noted a hypersensitive upper proximal dorsal scar with pain with soft touch and a burning hypersensitivity to soft touch laterally and sometimes medially.  The Veteran has not received a rating for residual scarring post the February 2014 ankle surgery.

Applying Diagnostic code 7804, and in light of the evidence above, the Board finds that the Veteran is entitled to a 10 percent rating for a right ankle dorsal scar.  38 C.F.R. § 4.118a, Diagnostic Code 7804 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran has stated that he has lost the functional use of the right foot.  It has been noted in several medical records that the Veteran's pain interferes with his ability to walk or stand for prolonged periods of time.  The VA examiner in October 2016 stated that anything short of amputation would not most likely relieve the pain the Veteran experiences.

In light of the medical opinion provided in the October 2016 VA examination, the Board finds that the Veteran's functional loss of use of the right foot entitles him to a rating of 40 percent pursuant to Diagnostic Code 5284.  38 C.F.R. § 4.71a (2016), Diagnostic Code 5284.

The Veteran has been assigned ratings under Diagnostic Codes 5271 for limited motion of ankle of 20 percent; under Diagnostic Code 5284 for a foot injury with loss of use of 40 percent; and under Diagnostic Code 7804 for painful or unstable scar of 10 percent.  All of those ratings are for the right extremity at a level lower than the right knee.  In light of the amputation rule, the Board finds that a rating of 40 percent, and not higher, can be awarded to the Veteran.  38 C.F.R. § 4.69 (2016).

The Board has considered whether the Veteran's claim for an increased rating for right ankle sprain residuals should be referred for consideration of extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Thun v. Peake, 22 Vet App 111 (2008). 

A Veteran may also be entitled to consideration of referral for an extra-schedular rating based on multiple disabilities when the combined effect is exceptional and not captured by schedular ratings.  38 C.F.R. § 3.321(b) (2016).  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the collective impact or compounding negative effects of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Beyond that, due to the amputation rule, the Veteran would receive no more than a 40 percent rating which is what he has been granted by this decision.  Therefore, the Board determines that referral of the Veteran's claim for higher ratings for right ankle strain residuals for extra-schedular consideration is not warranted.

The loss of use of the foot is held to exist when no effective function, including balance, propulsion, etc., remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2) (2016).  For purposes of special monthly compensation, loss of use must be caused by service-connected disabilities.  38 C.F.R. §§ 3.350(a)(2) (2016).  

The Board finds that the weight of the evidence demonstrates that the Veteran experiences loss of use of the right foot.  The service-connected lower extremity disability is of such significance to cause loss of use, a term that conveys a specific meaning for VA purposes.  38 C.F.R. § 3.350 (2016).

The Veteran experiences frequent flare-ups with the right ankle, difficulty walking, ongoing pain, and from time to time the ankle buckles, which has been document in VA examinations to be related to service-connected disability.  A VA examiner opined in October 2016 that "it is questionable whether any further surgery short of amputation would help reduce his pain."

The evidence demonstrates that the Veteran does not maintain effective function of the right foot other than that which would be equally well served with amputation and a prosthesis.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the level of impairment rises to the level of loss of use, and warrants special monthly compensation based on loss of use of the foot.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual employability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  In the  June 2012 VA examination the examiner reported that the Veteran's right ankle pain interfered with his ability to walk or stand for prolonged period of time which would impact his ability to work.  In a July 2015 VA examination, the examiner reported the Veteran had a limitation of the ability to stand, to walk, to sit, and to lift which restricted his ability to work.  Neither of those examinations found that the Veteran was incapable of working as a result of his right ankle disability.  Therefore, the Board finds that a claim for TDIU has not been raised by the record.


ORDER

Entitlement to a 40 percent rating, but not higher, for a right ankle disability is granted.

Entitlement to special monthly compensation based on the loss of use of the right foot is granted.


REMAND

In December 2015, the Veteran submitted a timely notice of disagreement with the denial of extension of a temporary total rating following a right ankle surgery.  A statement of the case has not been issued.  Where a Veteran has submitted a timely notice of disagreement to a decision and has been issued a statement of the case addressing that issue, the Board should remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an extension of the temporary total rating under 38 C.F.R § 4.30 for a right ankle disability following a February 2014 right ankle arthroplasty beyond April 1, 2014.  Notify the Veteran that he must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


